IN THE COURT OF CRIMINAL APPEALS
                        OF TEXAS
                  NOS. AP-75,548, AP-76,549, AP-76,550 & AP-76,551



                          EX PARTE JOHN E. OSHIA, Applicant



         ON APPLICATIONS FOR A WRIT OF HABEAS CORPUS
  CAUSE NOS. 1115355-A, 1115356-A, 1115357-A, and 1115358-A IN THE 263rd
                           DISTRICT COURT
                        FROM HARRIS COUNTY



       Per curiam.

                                          OPINION

       Pursuant to the provisions of Article 11.07 of the Texas Code of Criminal Procedure, the

clerk of the trial court transmitted to this Court these applications for a writ of habeas corpus. Ex

parte Young, 418 S.W.2d 824, 826 (Tex. Crim. App. 1967). Applicant was convicted of four

separate aggravated sexual assault of a child offenses and sentenced to fifteen years’ imprisonment

in each cause. He did not appeal his convictions.

       Applicant contends that his sentences are illegal. The record reflects the Applicant was

originally assessed two five year sentences and two ten year sentences in these cases. The imposition
                                                                                                     2

of the sentences was then suspended, and the Applicant placed on community supervision for ten

years. The State subsequently filed motions to revoke the Applicant’s release to community

supervision, and the trial court sentenced the Applicant to fifteen years’ imprisonment in each cause.

       The Applicant is entitled to relief. As correctly noted by the trial court, when a defendant

has his community supervision revoked, a court may dispose of the case as if there had been no

community supervision, or upon proper determination, may sentence a defendant to a shorter term

of confinement. TEX CODE CRIM . PROC. Art. 42.12 § 23(a).

       Relief is granted. The sentences in Cause Nos. 1115355-A, 1115356-A, 1115357-A, and

1115358-A in the 263rd Judicial District Court of Harris County are set aside, and Applicant is

remanded to the custody of the sheriff of Harris County to answer the charges as set out in the State’s

motions to revoke community supervision.

       Copies of this opinion shall be sent to the Texas Department of Criminal Justice–Correctional

Institutions Division and Pardons and Paroles Division.



Delivered: May 11, 2011
Do Not Publish